Citation Nr: 0006939	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the reduction of a 70 percent evaluation for a 
psychiatric disorder to 30 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to January 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which reduced the evaluation of the veteran's 
service-connected undifferentiated schizophrenia from 70 
percent to zero percent, effective March 1, 1996.  In the 
same decision, the RO classified the service-connected 
disorder as "psychotic episode, in complete remission."  
Following additional development, a decision review officer 
at the RO held that the evaluation for the veteran's 
psychiatric disorder, now classified as a major depressive 
disorder, should be reduced to 30 percent rather than zero 
percent, effective March 1, 1996.

The veteran appeared for personal hearings before the RO in 
May 1995 and July 1996.  Transcripts of those hearings are of 
record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA examination in March 1991 showed that the veteran was 
moderately to severely disabled with an ongoing schizophrenic 
illness that was not being treated.

3.  By a rating decision dated in April 1991, the veteran was 
awarded service connection for undifferentiated 
schizophrenia, evaluated as 70 percent disabling, effective 
from January 1991. 

4.  The veteran underwent therapy between February 1992 and 
February 1993 for an adjustment disorder with anxious mood 
which "stabilized and then rapidly improved."

5.  VA examination in June 1993 showed that the veteran was 
not experiencing any symptoms of a psychotic nature; he was 
working full time while pursuing a college degree; he was 
taking private flying lessons and was an avid golfer; 
examination revealed that he was neatly groomed, alert, well 
oriented, cooperative and not anxious or depressed; diagnosis 
was history of psychosis, currently in remission.

6.  VA examination in August 1994 showed that the veteran was 
not psychotic and was not receiving any psychiatric 
treatment; he had received a college degree in aeronautics 
and did not appear anxious or depressed; diagnosis was 
history of a brief psychotic reaction currently in remission, 
but with residual difficulties in coping with life; a Global 
Assessment of Functioning (GAF) of 60 was assigned.

7.  In December 1994, the RO notified the veteran of a 
proposal to reduce the evaluation for his psychiatric 
disorder based on sustained improvement shown in examinations 
from 1991 to the present.

8.  VA examination in June 1995 resulted in a diagnosis of 
personality disorder with prominent schizotypal and 
borderline features, from which the veteran had significantly 
improved since 1990; a GAF score of 60 was assigned.

9.  VA examination in November 1998 provided diagnoses of 
history of psychotic episode in 1990, not otherwise 
specified; major depressive disorder; and personality 
disorder, not otherwise specified, with obsessive-compulsive 
and possible schizotypal characteristics; a GAF score of 60 
was assigned.

10.  In a September 1999 decision, a decision review officer 
held that the disability rating for the veteran's psychiatric 
disorder, now classified as major depressive disorder, should 
be reduced from 70 percent to 30 percent, effective March 1, 
1996.

11.  The rating reduction was based on examinations that were 
as complete as the examinations that formed the basis for the 
original rating decision (which was in effect for more than 
five years); the veteran's psychiatric disorder is not likely 
to return to it previous level.

12.  The evidence of record which formed the basis of the 
decision to reduce the disability rating for the psychiatric 
disorder showed there had been material improvement in the 
disorder under the ordinary conditions of life and work.

13.  The veteran's psychiatric disorder has been viewed in 
relation to its history both in VA examinations and in the 
evaluation of the disability; the examination reports have 
been interpreted in light of the whole recorded history of 
the veteran's psychiatric disorder; the various reports have 
been reconciled into a consistent picture; and the current 
rating reflects the elements of the veteran's psychiatric 
disorder that are present.

14.  The preponderance of the evidence, including several 
thorough psychiatric examinations, reflects an actual 
improvement in the veteran's psychiatric disorder and his 
ability to function under the ordinary conditions of life and 
work; since March 1, 1996, the psychiatric disorder has been 
productive of no more than definite impairment of social and 
industrial adaptability and the veteran has generally 
functioned satisfactorily, with routine behavior, self-care, 
and conversation normal.


CONCLUSION OF LAW

The reduction in the rating for the veteran's psychiatric 
disorder from 70 percent to 30 percent was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9204 (1996); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.2, 4.10, 4.13, 4.126, 4.130, Diagnostic Code 
9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection for undifferentiated 
schizophrenia was established by an RO rating decision in 
April 1991.  A 70 percent disability rating was assigned, 
effective from January 8, 1991.  The award was based in part 
upon service medical records showing that the veteran was 
hospitalized for two months because of an in-service 
psychotic episode in June 1990.  Diagnosis during 
hospitalization was psychotic disorder, not otherwise 
specified, manifested by auditory hallucinations, ideas of 
reference, and paranoid ideation.  After the veteran 
underwent Medical Board Evaluation in August 1990, a Physical 
Evaluation Board rated the veteran's psychiatric disorder as 
10 percent disabling.  He was subsequently discharged from 
the Air Force with severance pay because of his condition.  

The RO's decision to award service connection was also based 
on a March 1991 VA examination, during which the veteran 
reported that he was not currently taking any medication or 
receiving treatment for a psychiatric disorder.  He described 
symptoms of feeling guilty and being introspective to an 
excessive degree.  The VA physician's assessment was that the 
veteran was evidencing continued psychotic thinking.  The 
examiner described that the veteran's goals and ambitions 
were to become a pilot and obtain a college degree in 
business.  Although the veteran was able to work, the VA 
examiner stated that he guessed it would be work at a very 
low level.  The physician considered the veteran to be 
moderately to severely disabled with an ongoing schizophrenic 
illness that was not being treated.

Of record is a copy of a medical report from J. Coy, M.Ed., 
which was originally sent to the FAA in support of the 
veteran's application for medical authorization to become a 
student pilot.  The report summarizes the outpatient therapy 
Mr. Coy provided for the veteran between February 1992 and 
February 1993.  The report reveals that the issues that 
brought the veteran into therapy included anxiety, anger, and 
transitional issues related to moving from Colorado to 
Washington.  Mr. Coy gave an initial diagnosis of adjustment 
disorder with anxious mood; a condition which "stabilized 
and then rapidly improved."  Mr. Coy noted that the therapy 
was terminated as a resulted of the veteran's successful 
resolution of the issues for which he was treated.

VA examination in June 1993 revealed that the veteran was not 
experiencing any symptoms of a psychotic nature.  The veteran 
reported that he was working toward a Bachelor of Science 
degree in professional aeronautics.  He stated that he had 
been taking private flying lessons, but his student license 
was held up due to his psychiatric history.  He said that he 
was appealing the FAA's decision to withhold his student 
pilot's license.  It was noted that he had been working full 
time as an aircraft line serviceman for more than a year.  
The veteran described himself as an avid golfer, and he 
opined that if things did not work out in the aeronautics 
field, he could see himself teaching golf or running a pro 
shop.  Examination revealed that the veteran was neatly 
groomed, alert, well oriented, and cooperative.  He was not 
particularly anxious or depressed.  The veteran said that he 
was not experiencing hallucinations, and denied that he ever 
had.  The VA physician stated that "I do not believe this 
veteran is schizophrenic but would concur with a service[-
]connected diagnosis of an acute situational psychosis which 
is in complete remission at this time."  Diagnosis was 
history of psychosis, not otherwise specified, currently in 
remission.

In July 1993, the RO informed the veteran that, despite the 
June 1993 examination report which indicated improvement in 
his condition, no change would be made in the 70 percent 
disability rating previously assigned to the psychiatric 
disorder.

At VA examination in August 1994, the veteran reported that 
he had received a Bachelor's Degree in aeronautics, and hoped 
to continue toward a Master's degree in aeronautical 
engineering.  He stated that he was not receiving treatment 
for any psychiatric disorder, and felt he was not functioning 
as well as he had over the prior year. The VA examiner opined 
that the veteran felt that way because of his perception of 
"doors being closed."  It was noted that veteran had lost 
his job refueling aircraft because of an "attitude 
problem," which the veteran viewed as just "em-
ployee/employer relationship difficulties."  On mental 
status examination, the veteran appeared quite intense and a 
bit vague at times.  He denied experiencing hallucinations, 
referential ideas, and paranoid ideation.  He did not appear 
particularly anxious or depressed.  The VA physician did not 
view the veteran as currently psychotic, and opined that the 
veteran had apparently never fully recovered as far as goals 
and satisfaction with goals since his separation from 
service.  Diagnosis was history of a brief psychotic reaction 
currently in remission but with residual difficulties in 
coping with life.  A GAF score of 60 was given.

In December 1994, the RO notified the veteran that it 
proposed to reduce the evaluation for undifferentiated 
schizophrenia from 70 percent to 10 percent under 38 C.F.R. 
§ 3.105(e), "based on the sustained improvement shown in the 
cited examinations from 1991 to the present."  The RO's 
letter also informed him of his due process rights.  The 
veteran responded by stating that he did not feel a reduction 
was warranted, and he requested a hearing.

At a May 1995 hearing, the veteran's representative expressed 
that reducing the disability rating to 10 percent "may be a 
little bit precipitous."  The veteran testified that he had 
never suffered from schizophrenia, and opined that the 
diagnosis made in service was in error.  He asserted that the 
"incorrect diagnosis" had impaired his ability to pursue a 
career in aviation, and stated his belief that the diagnosis 
of schizophrenia "in the eyes of the FAA and the military 
precludes me from further advancement in that career field."  
When asked about his social life, the veteran testified that 
he was very studious, he associated with neighbors and 
friends, and occasionally attended social gatherings.  He 
reported that he maintained a relationship with his family 
and had no legal problems.  He also noted that he was not 
taking medication and had not engaged in therapy since 
December 1992.  It was agreed at the hearing that the veteran 
would be afforded VA psychiatric examination before a board 
of two VA psychiatrists in order to determine if the 
diagnosis of schizophrenia was correct, and to assess any 
other potential psychiatric symptoms.

The VA psychiatrists who conducted the June 1995 examination 
reviewed the veteran's entire record.  On assessment, the 
psychiatrists agreed that the veteran was not presently 
suffering from schizophrenia, although they noted the 
documented history of an acute psychotic episode in June 
1990.  It was found that the veteran had not manifested the 
constellation of symptoms for the required amount of time (6 
months) to qualify for a diagnosis of schizophrenia.  Both 
psychiatrists agreed that the original diagnosis of 
schizophrenia in December 1991 was erroneous, and both agreed 
that the veteran had a psychiatric condition in the form of a 
personality disorder.  The psychiatrists agreed that the 
veteran had significantly improved since 1990.  Axis I 
diagnosis was cocaine and cannabis use in full sustained 
remission.  Axis II diagnosis was personality disorder, not 
otherwise specified (with prominent schizotypal and 
borderline features).  A GAF score of 60 was assessed.

In August 1995, the hearing officer issued a decision which 
found that the evidence of record showed that the veteran had 
completely recovered from the in-service psychotic episode, 
and he was not suffering industrial impairment.  It was noted 
that the evidence showed a sustained improvement in the 
veteran's psychiatric disorder, and thus a proposed reduction 
in the evaluation from 70 percent to zero percent was held to 
be warranted.  The hearing officer also held that the 
diagnosis would be changed from schizophrenia to psychotic 
episode, in complete remission.  The RO informed the veteran 
that a final rating decision would be made if he agreed with 
the proposed reduction and rediagnosis of the disability.  
The veteran was also informed of his due process rights in an 
attached cover letter.  

The RO issued a November 1995 decision which noted that the 
veteran had not responded to the due process letter, and that 
no other evidence had been received that warranted a change 
in the RO's proposal.  In the decision, the RO changed the 
diagnosis assigned to the veteran's disability to "psychotic 
episode, in complete remission," and reduced the evaluation 
assigned to the psychotic episode from 70 percent to zero 
percent, effective from March 1, 1996.  The veteran filed a 
timely notice of disagreement to that decision, wherein he 
suggested that he may be entitled to "full disability 
compensation at a 100% and final retirement . . . ."

The veteran and his representative appeared for a personal 
hearing in July 1996.  The representative asserted that the 
disability evaluations established prior to the reduction to 
the zero percent evaluation had impeded the veteran's 
ambitions to either return to active duty or to find a 
civilian occupation in aviation.  The representative stated 
his belief that the veteran continued to suffer from 
schizophrenia, and was incapable of obtaining substantially 
gainful employment.  The representative opined that the 
veteran's major depressive disorder should be rated as 100 
percent disabling.  The veteran testified that he entered 
into service in hope of improving his education and 
professional future, but that after about three years in 
service he began experiencing personal problems related to 
his pre-service upbringing.  The veteran stated that he had 
acquiesced in the reduction of his evaluation because he 
thought it would help him in his appeal to the FAA.  He 
reported, however, that the appeal had not been successful.  
He testified that he last worked part time delivering meals, 
but left that job because he felt he was asked to do things 
that put him at risk.  The veteran also testified that he was 
neither seeking treatment nor taking medications for his 
psychiatric disability.  He asserted that if his service-
connected disability continued to keep him from attaining the 
goals he had of reenlisting in service or establishing a 
career in aviation, then he should be compensated as "100 
[percent] disabled for life because . . . I will never get 
away from the fact that I have a documented record of [a] 
psychiatric history."  He acknowledged the difficulties 
involved in suggesting to the RO that he is under-evaluated 
for his disability while at the same time trying to convince 
the FAA of his suitability to be a pilot. 

Subsequent to the hearing, the RO obtained records pertaining 
to the veteran's application to the RO's Vocational 
Rehabilitation and Counseling Division.  Those records reveal 
that the veteran had been denied those services in April 
1993, as it was found that he kept a job "consistent with 
his abilities, aptitudes, and interests; and thus had 
overcome any handicap to employment that may have been 
attributable to his service-connected disability."  A record 
of his employment history showed that he was working as an 
aircraft line serviceman at the time he applied for 
vocational rehabilitation.  He also reported another post-
service job as an aircraft line serviceman, two jobs in 
restaurants, and employment as a warehouseman.

In December 1996, the hearing officer issued a decision which 
noted that the VA examinations, including the June 1995 
examination by two Board psychiatrists, showed that the in-
service psychotic episode was in remission.  The hearing 
officer decided that it would be inappropriate to substitute 
a different opinion than that offered by the VA physicians 
without medical evidence to support such a position.  
Consequently, the reduction in the evaluation of the 
veteran's psychiatric disability from 70 percent to zero 
percent was continued.

The veteran was afforded VA examination in November 1998.  He 
presented for examination very neatly dressed; and he was 
alert, well-oriented, and cooperative.  The veteran stated 
that he was "doing fair," but complained of a sleep 
disturbance and feeling tired when he woke up.  He admitted 
to a lack of self-confidence, and stated that his psychiatric 
disorder impacted his family life, primarily because he 
wanted to provide better financial security for his family.  
He admitted to judging his success on financial security, 
which he had not found despite great effort.  His mood seemed 
depressed and he was tearful at times.  He denied having a 
significant social life and/or friends, and reported that he 
and his spouse were seeking a church to attend in hope that 
that might provide some social life.  On mental status 
evaluation, the VA examiner found no indications of 
recurrence of the psychotic symptoms since the in-service 
psychotic episode in 1990.  Axis I diagnosis was history of a 
psychotic episode in 1990 not otherwise specified, and major 
depressive disorder.  Axis II diagnosis was personality 
disorder, not otherwise specified, with obsessive-compulsive 
and possible schizotypal characteristics.  A GAF score of 60 
was assigned.  In conclusion of this examination, the VA 
physician stated:

In my opinion, [the veteran] is depressed 
to a moderate degree at this time.  It is 
not making a significant impact on his 
ability to work, however, and he does do 
well in school, and does well in his 
work, apparently.  However, he does not 
really make enough money to satisfy 
himself or the needs of his family.

Subsequent to the last VA examination, the decision review 
officer reevaluated the disability rating assigned to the 
veteran's psychiatric disorder under the applicable rating 
criteria in effect prior to and after November 7, 1996.  
After review of the evidence in the veteran's vocational 
rehabilitation file and the November 1998 VA examination 
report, the decision review officer issued a September 1999 
decision which reduced the evaluation for the veteran's 
service-connected psychiatric disorder, now classified as a 
major depressive disorder, from 70 percent to 30 percent, 
effective March 1, 1996.

In the September 1999 decision, the RO also denied 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321, holding that the evidence did not show frequent 
hospitalizations, time lost from work, or other features 
which would warrant an extraschedular rating.

In a written brief submitted by the veteran's representative 
in January 2000, it is contended that, based on 38 C.F.R. 
§ 3.344(c), the 70 percent rating assigned to the veteran's 
major depressive disorder had been in effect for five years 
and two months (from January 8, 1991, to March 1, 1996), and 
thus could not be reduced unless all the evidence of record 
showed sustained improvement in the disability.


Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1999).

As noted in the introduction above, the instant appeal is a 
rating reduction case, not a rating increase case.  See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. Id.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  38 C.F.R. § 3.344(a).  It is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Id.  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  Id.

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Id.

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a superimposed psychiatric 
disease will be borne in mind.  Id.

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "rating 
continued pending reexamination _____ months from this date, 
§ 3.344."  38 C.F.R. § 3.344(b).  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24, or 30 months will be allowed to elapse before 
the reexamination will be made.  Id.  The provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings 
which have continued for long periods at the same level (5 
years or more).  38 C.F.R. § 3.344(c).

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1.

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.

The United States Court of Appeals for Veterans Claims 
(Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (1999) provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, supra.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

The Board points out that the VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to evaluating mental disorders.  The amendments to 
the regulations applicable to evaluating mental disorders, 
including the rating criteria for a major depressive 
disorder, became effective on November 7, 1996.  The Court 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As noted above, the 
veteran filed his claim of service connection for a 
psychiatric disorder in February 1991, and amendments to the 
rating criteria for mental disorders became effective on 
November 7, 1996.  Thus, the Board is obligated under Karnas 
to evaluate the veteran's claim under both the old and new 
criteria.  

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders.  The Court held that prior to 
November 7, 1996, the revised regulations at issue here were 
not lawfully effective.  The Court held that because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, the 
Secretary intended to apply those regulations only as of the 
effective date.  See Rhodan, 12 Vet. App. at 57. This 
effective date rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  Id., see also DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); McCay v. Brown, 9 Vet. App. 183, 
187 (1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  
Although the instant appeal is a disability rating reduction 
case, and not an increased rating claim, as apparently was 
the circumstance in Rhodan, the Board cannot discern a basis 
to find that the effective date considerations set out in 
Rhodan would not be applicable in the context of a reduction 
case.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  The Federal 
Circuit in vacating Rhodan expressly noted that "[t]he only 
thing we decide in this opinion is that the case is remanded 
for further adjudication" by the Court.  In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based upon actual symptomatology, as it affects social 
and industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Under the criteria for mental disorders in effect prior to 
November 7, 1996, schizophrenia, undifferentiated type (or 
major depression with melancholia), warrants a 100 percent 
evaluation where there is active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9204 (1996).  A 70 percent 
evaluation is warranted where there is lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  Id.  A 50 percent evaluation is warranted 
where there is considerable impairment of social and 
industrial adaptability.  Id.  A 30 percent evaluation is 
warranted where there is definite impairment of social and 
industrial adaptability; a 10 percent evaluation is warranted 
where there is mild impairment of social and industrial 
adaptability; and a zero percent evaluation is warranted when 
it is shown that the psychosis is in full remission.  Id.

Pursuant to the criteria which became effective November 7, 
1996, a zero percent disability rating is warranted when a 
veteran has a mental condition that has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupation and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for a major depressive 
disorder where there is occupation and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A readjustment to the rating schedule shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  See 38 
C.F.R. § 3.951 (1999).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


Analysis.  VA has afforded the veteran several thorough 
psychiatric examinations in relation to this claim, and 
obtained medical records pertaining to the treatment the 
veteran has received for his psychiatric symptoms.  There 
does not appear to be any pertinent evidence that is not of 
record.  Therefore, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claim.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The Board finds further that the RO complied with the 
procedural requirements set forth in 38 C.F.R. § 3.105(e).  
The veteran was furnished with a rating decision which 
proposed the reduction from 70 percent to zero percent on 
September 5, 1995.  He was given 60 days to submit additional 
evidence.  The record reflects that the veteran did not 
submit additional evidence within 60 days.  In the November 
1995 decision, the RO reduced the 70 percent evaluation for 
the veteran's psychiatric disorder to zero percent, effective 
March 1, 1996.

As noted by the veteran's representative, the 70 percent 
evaluation for a psychiatric disorder was in effect for more 
than five years.  The effective date for the assignment of 
the 70 percent evaluation was January 8, 1991.  The effective 
date of the reduction to a 30 percent evaluation was March 1, 
1996.  The duration of the rating is measured from the 
effective date assigned until the effective date of the 
actual reduction.  See Brown, 5 Vet. App. 413.  Since the 
disability evaluation at issue has been in effect for more 
than five years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are applicable. 

With regard to 38 C.F.R. § 3.344(a), the Board notes that the 
veteran did not have just one examination but multiple 
examinations prior to the reduction of the 70 percent rating, 
and the collective medical evidence clearly demonstrates 
that, from the time the RO issued the April 1991 decision 
assigning a 70 percent disability rating until the rating 
reduction, there had been material improvement in the 
service-connected psychiatric disorder, and such improvement 
was attained under the ordinary conditions of life and work.  
See Brown, 5 Vet. App. at 420; 38 C.F.R. §§ 4.2, 4.10.

Although there was evidence on VA examination in June 1993, 
August 1994, and June 1995 that the veteran continued to 
present with symptoms of depression, that evidence showed 
that the veteran's disability was no longer productive of 
psychotic symptomatology.  The VA physicians were quite clear 
and consistent in their findings that any psychotic symptoms 
the veteran apparently experienced in June 1990 were in full 
remission; he was not exhibiting any symptoms of a psychotic 
nature during those examinations; and his condition had 
"significantly improved since 1990."  By the veteran's own 
admissions, he was not experiencing hallucinations or 
paranoid ideations.  He also reported his success in 
obtaining a Bachelor's Degree in aeronautics; he was hoping 
to obtain a Master's Degree; and he suggested the possibility 
of teaching golf and working in a pro shop.  Therefore, the 
Board holds that the reduction was proper since the 
preponderance of the evidence of record clearly demonstrated 
that the veteran experienced no more than mild impairment of 
social and industrial adaptability that would warrant a 
disability rating in excess of 30 percent under the 
applicable diagnostic codes in effect prior to November 7, 
1996.  See Rhodan, supra. 

The Board notes that, although the veteran presented to the 
November 1998 VA examination with a depressed mood, and 
denied having a significant social life, there was no 
objective demonstration that he experienced a recurrence of 
psychotic symptoms.  The VA examiner in November 1998 noted 
that the veteran appeared depressed to a moderate degree, and 
gave an Axis I diagnosis of major depressive disorder.  
However, the veteran himself opined to the examiner that he 
was "doing fair," and his chief complaints were limited to 
a lack of self-esteem and a sleep disturbance that he 
believed to impact his family life, primarily because he 
wanted to provide better financial support for his 
dependents.  The VA physician noted that the veteran 
continued to do well in school, and he opined that the 
veteran's depression was not having a significant impact on 
his work.  

Notably, a GAF score of 60 has been consistently given by 
every VA physician who examined the veteran and assigned such 
a score since his military service.  A GAF score of 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Based on a review of the November 1998 VA examination, and in 
conjunction with all the medical evidence of record 
(including the veteran's vocational rehabilitation file), the 
Board finds that the veteran's disability clearly does not 
more nearly approximate the applicable criteria that would 
warrant a disability rating in excess of 30 percent for a 
major depressive disorder.  The Board finds that the medical 
evidence is entirely negative for any indication that the 
veteran experiences considerable impairment of social and 
industrial adaptability due to his major depressive disorder 
that would warrant a disability rating in excess of 30 
percent under Diagnostic Code 9204 (1996).  Further, the 
totality of evidence is likewise entirely negative for 
showing that the veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
impaired abstract thinking that would warrant a disability 
rating in excess of 30 percent under Diagnostic Code 9434 
(1999).  See Rhodan, supra.

Again, the Board notes that 38 C.F.R. §§ 4.1 and 4.2 impose a 
clear requirement on VA, when deciding rating reduction 
cases, to base its decisions on a review of the entire 
history of the veteran's disability.  See Kitchens, 7 Vet. 
App. at 324; Brown, 5 Vet. App. at 421; Schafrath, 1 Vet. 
App. at 594.  In the instant case, the Board is satisfied 
that the evidence of record reflects an actual improvement in 
the veteran's psychiatric disorder, and that said change is 
based upon thorough VA examinations.  Here, the evidence 
clearly demonstrates that there has been an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  The Board holds, therefore, 
that the preponderance of evidence clearly establishes that 
the reduction of a 70 percent evaluation to a 30 percent 
evaluation for a psychiatric disorder was proper.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Code 9204 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.130, 
Diagnostic Code 9434 (1999).  The benefit sought on appeal is 
thus denied.

The RO provided the veteran with the criteria required for a 
grant of an increased evaluation on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1), and discussed the criteria in 
relation to the instant claim.  The RO did not consider the 
veteran's disability to be unusual or exceptional in nature, 
thereby precluding assignment of an increased evaluation on 
an extraschedular basis.

The Board concurs with the RO's decision denying assignment 
of an increased evaluation on an extraschedular basis, as the 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature.  His major depressive 
disorder has not been shown by medical examination or 
reported history to have markedly interfered with employment, 
or to have required frequent inpatient care thereby rendering 
impractical the application of the regular schedular 
standards.  The current 30 percent evaluation adequately 
compensates the veteran for the severity of the service-
connected  major depressive disorder.  Therefore, no basis 
exists upon which to predicate a referral of the case for 
consideration of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

The reduction of a 70 percent evaluation for a psychiatric 
disorder to 30 percent was proper; the appeal for restoration 
of a 70 percent evaluation for a psychiatric disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

